COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, McClanahan and Senior Judge Coleman


LINDA GAIL HEADLEY
                                            MEMORANDUM OPINION *
v.   Record No. 3084-02-4                       PER CURIAM
                                               JUNE 17, 2003
WENDELL GARY JEWELL


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                    Rossie D. Alston, Jr., Judge

           (Linda Gail Headley, pro se, on brief).

           No brief for appellee.


     Linda Gail Headley, appellant, appeals the trial court's

order declining to exercise jurisdiction over her petitions for

temporary custody and visitation with the parties' child.

Appellant contends the trial court erred in denying the child his

"right to his home state's continuing and original jurisdiction."

She also asserts that the trial court refused to hear all

circumstances surrounding the child's welfare and that the

guardian ad litem refused to contact her prior to the hearing.     In

addition, appellant makes several constitutional arguments.    Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial judge.    See Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     "'A court which has jurisdiction [to modify a decree] may

decline to exercise its jurisdiction . . . if it finds that it

is an inconvenient forum . . . and that a court of another state

is a more appropriate forum.'   We will reverse the court's

decision only upon a finding of abuse of discretion."   Johnson

v. Johnson, 26 Va. App. 135, 147, 493 S.E.2d 668, 673 (1997)

(citation omitted).

     Code § 20-146.18(A) provides:

          A court of this Commonwealth that has
          jurisdiction under this act to make a child
          custody determination may decline to
          exercise its jurisdiction at any time if it
          determines that it is an inconvenient forum
          under the circumstances and that a court of
          another state is a more appropriate forum.

Before determining whether it is an inconvenient forum, the

court "shall consider whether it is appropriate for a court of

another state to exercise jurisdiction."   Code § 20-146.18(B).

In making this determination, "the court shall allow the parties

to present evidence and shall consider all relevant factors,"

including those listed in the statute. 1

     1
       Code § 20-146.18(B) provides the trial court shall
consider:

          1. Whether domestic violence has occurred
          and is likely to continue in the future and
          which state could best protect the parties
          and the child;

          2. The length of time the child has resided
          outside this Commonwealth;




                                - 2 -
     Appellant and Wendell Gary Jewell, appellee, are divorced

and are the parents of the child, a teenager.   Appellee recently

retired from the military.   However, appellee's wife, the

child's stepmother, is still in the military.   In 1994, the

Juvenile Court Division of the Fifteenth Judicial Circuit Court

of Montgomery, Alabama awarded appellee custody of the child.

That court also ordered that appellant meet certain

preconditions prior to exercising visitation with the child.

The Alabama order was registered in Prince William County,

Virginia.




            3. The distance between the court in this
            Commonwealth and the court in the state that
            would assume jurisdiction;

            4. The relative financial circumstances of
            the parties;

            5. Any agreement of the parties as to which
            state should assume jurisdiction;

            6. The nature and location of the evidence
            required to resolve the pending litigation,
            including testimony of the child;

            7. The ability of the court of each state
            to decide the issue expeditiously and the
            procedures necessary to present the
            evidence; and

            8. The familiarity of the court of each
            state with the facts and issues in the
            pending litigation.




                                - 3 -
     Appellant later filed in the Prince William County courts a

motion to amend custody of the child.    Both the juvenile and

domestic relations district court (JDR court) and the Prince

William County Circuit Court denied the motions.   The circuit

court order entered on August 9, 2001 found no material change

in circumstances since the entry of the Alabama order, that it

was in the best interests of the child to reside with appellee,

that there was no evidence of abuse or neglect of the child

while residing with appellee, and that appellant had not met the

preconditions ordered by the Alabama court for visitation.

     In June 2002, appellant filed a Petition for Temporary

Visitation and a Petition for Temporary Custody in the Prince

William County JDR court.   The JDR court denied the petitions,

and appellant appealed those decisions to the trial court.

     In the trial court, appellee filed a motion to decline

jurisdiction over the matters.    At a hearing held on October 24,

2002, the parties were given the opportunity to present evidence

and arguments concerning the jurisdiction issue.   At the

hearing, evidence was presented that the child last resided in

Virginia in June 2001.   Thereafter, he resided with appellee and

his stepmother in Germany until July 2002.   In July 2002,

appellee, the child, and the child's stepmother moved to Kansas

where they resided at the time of the hearing.   Thus, the child

had not resided in Virginia for sixteen months prior to the

hearing.   In addition, although appellant alleged appellee had

                                 - 4 -
committed crimes, appellee's counsel indicated there were no

pending criminal charges against appellee in either Virginia or

Kansas.

     The parties clearly do not have an agreement as to which

state should assume jurisdiction.   Appellee is now retired, and

the distance between Virginia and Kansas is considerable.

Furthermore, Virginia is not the home state of the child or his

custodial parent and the child is enrolled in school in Kansas.

Therefore, having the proceeding in Kansas would be the least

disruptive to the child's life.   Moreover, the location of much

of the evidence required to resolve the pending litigation is in

Kansas, including the child should he be called to testify.

Accordingly, under the facts of this case, the trial court did

not abuse its discretion in declining to exercise jurisdiction.

     Furthermore, the record reflects that the trial court gave

appellant an opportunity to present her case at the hearing.    In

addition, the record contains numerous lengthy documents filed

by appellant which state her position on the matter.    Therefore,

we find appellant's argument that the trial court refused to

hear all circumstances concerning the child's welfare is without

merit.    The record also indicates that appellant failed to

obtain rulings from the trial court regarding her guardian ad

litem and constitutional arguments.     If a party fails to obtain

a ruling, there is no ruling for us to review.     Fisher v.

Commonwealth, 16 Va. App. 447, 454, 431 S.E.2d 886, 890 (1993).

                                - 5 -
Rule 5A:18 bars our consideration of these questions on appeal,

and the record reflects no reason to invoke the exception to the

rule.

        Accordingly, we affirm the judgment of the trial court.

                                                          Affirmed.




                                 - 6 -